[Cite as Hagar v. Sabry, 2018-Ohio-4230.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 ABIR H. HAGAR                                  :
                                                :
        Plaintiff-Appellee                      :    Appellate Case No. 27967
                                                :
 v.                                             :    Trial Court Case No. 2016-DR-0733
                                                :
 ABDELWAHED SABRY                               :    (Domestic Relations Appeal)
                                                :
        Defendant-Appellant                     :
                                                :

                                            ...........

                                            OPINION

                           Rendered on the 19th day of October, 2018.

                                            ...........

ABIR H. HAGAR, 1031 Beryl Trail, Centerville, Ohio 45459
      Plaintiff-Appellee, Pro Se

DAVID P. MESAROS, Atty. Reg. No. 0012725 and ADAM R. MESAROS, Atty. Reg. No.
0089828, 7051 Clyo Road, Centerville, Ohio 45459
     Attorneys for Defendant-Appellant

                                            .............



TUCKER, J.



        {¶ 1} Defendant-appellant Abdelwahed Sabry appeals from a judgment of the
                                                                                           -2-

Montgomery County Court of Common Pleas, Domestic Relations Division, awarding

spousal and child support to his former spouse, Abir Hagar. Sabry contends that the

award of spousal support was not appropriate and reasonable under R.C. 3105.18(C)(1).

He further contends that the trial court erred in its calculation of child support.

       {¶ 2} We conclude that the trial court properly considered the factors listed in R.C.

3105.18(C)(1) in relation to the facts of this case and did not abuse its discretion in finding

that an award of spousal support in the amount of $2,975 per month was appropriate and

reasonable. However, the trial court failed to include the spousal support paid to Hagar

in calculating the amount of child support. Consequently, the judgment of the trial court

is reversed with respect to child support and is remanded to the trial court for recalculation

of child support. The judgment of the trial court is affirmed in all other respects.



                             I. Facts and Procedural History

       {¶ 3} The parties were married in 1997 and have five children as a result of their

union, four of whom are minors. In August 2016, Hagar, acting pro se, filed a complaint

for divorce. Sabry, also acting pro se, filed an answer. In August 2017, the trial court

issued an order in which it was noted that the parties were not represented by counsel

and were unable to reach a settlement agreement. The order required both parties to

contact “the Dayton Volunteer Lawyer’s Project legal clinic and legal class for self-

represented persons.” Dkt. No. 40.

       {¶ 4} A hearing was conducted on October 10, 2017. At that time, neither party

had complied with the August 2017 order, neither party had retained counsel, and no

discovery had been conducted. Both parties were permitted to present testimony and to
                                                                                          -3-

cross-examine each other. Spousal support and child support were the sole issues

before the court.

       {¶ 5} Following the hearing, the trial court awarded spousal support of $2,975 per

month to Hagar for a period of ten years. The trial court also awarded Hagar child

support in the amount of $193 per month per child.

       {¶ 6} Sabry appeals.1



                II. Spousal Support was Appropriate and Reasonable

       {¶ 7} Sabry’s first assignment of error states as follows:

       THE TRIAL COURT ABUSED ITS DISCRETION AND ARBITRARILY

       CALCULATED         A     SPOUSAL        SUPPORT        OBLIGATION        FOR

       APPELLANT/HUSBAND.

       {¶ 8} Sabry contends that the amount of spousal support awarded to Hagar was

not supported by the record. He argues that the trial court abused its discretion by basing

its decision solely upon the income of the parties and failing to consider any other factors.

He further claims that the trial court erred by ignoring his testimony regarding his income.

       {¶ 9} We begin with the claim that the trial court failed to consider the appropriate

statutory factors in determining spousal support. R.C. 3105.18 allows the court to award

“appropriate and reasonable” spousal support. In determining whether spousal support

is appropriate and reasonable, the court must consider the following factors set forth in


1 During oral argument, Hagar asked this court to conduct an investigation into Sabry’s
business and to accept documents gathered since the trial court proceedings. We note,
and so informed Hagar, that this court cannot accept any new evidence as we are limited
to a consideration of the proceedings that occurred before the trial court.
                                                                                           -4-

R.C. 3105.18(C)(1):

      (a) The income of the parties, from all sources, including, but not limited to,

      income derived from property divided, disbursed, or distributed under

      section 3105.171 of the Revised Code;

      (b) The relative earning abilities of the parties;

      (c) The ages and the physical, mental, and emotional conditions of the

      parties;

      (d) The retirement benefits of the parties;

      (e) The duration of the marriage;

      (f) The extent to which it would be inappropriate for a party, because that

      party will be custodian of a minor child of the marriage, to seek employment

      outside the home;

      (g) The standard of living of the parties established during the marriage;

      (h) The relative extent of education of the parties;

      (i) The relative assets and liabilities of the parties, including but not limited

      to any court-ordered payments by the parties;

      (j) The contribution of each party to the education, training, or earning ability

      of the other party, including, but not limited to, any party's contribution to the

      acquisition of a professional degree of the other party;

      (k) The time and expense necessary for the spouse who is seeking spousal

      support to acquire education, training, or job experience so that the spouse

      will be qualified to obtain appropriate employment, provided the education,

      training, or job experience, and employment is, in fact, sought;
                                                                                           -5-

       (l) The tax consequences, for each party, of an award of spousal support;

       (m) The lost income production capacity of either party that resulted from

       that party's marital responsibilities;

       (n) Any other factor that the court expressly finds to be relevant and

       equitable.

       {¶ 10} The court has broad discretion to determine the amount and the duration of

spousal support. Kunkle v. Kunkle, 51 Ohio St.3d 64, 67, 554 N.E.2d 83 (1990). An

abuse of discretion occurs where a trial court's decision is “unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

       {¶ 11} The trial court, consistent with Hagar’s testimony that she had worked in the

past earning minimum wage, considered her earning ability and imputed minimum wage

income to her. The court also considered the fact that Sabry was part-owner of an

ongoing business and that he had income from that business.              The trial court also

specifically noted the twenty-year duration of the marriage. Although the trial court did

not mention any of the other statutory factors, we note that the parties did not provide

testimony or evidence implicating those factors.       Further, as a general rule, without

affirmative evidence in the record indicating otherwise, we presume regularity in trial court

proceedings. State v. Raber, 134 Ohio St.3d 350, 2012-Ohio-5636, 982 N.E.2d 684, ¶

19. Thus, we conclude that Sabry’s claim that the court failed to consider the appropriate

statutory factors lacks merit.

       {¶ 12} Sabry also faults the trial court for not explaining why it chose to “ignore” his

testimony regarding his income. As noted above, the court did not ignore the proffered
                                                                                          -6-

testimony, but rather chose not to credit it.         Hagar testified that Sabry earned

approximately $300,000 per year. Sabry testified that he received a salary of $450 per

month and that, at the end of the year, he received a draw of approximately $12,000, for

a total annual income of $35,400.2

        {¶ 13} Resolution of the conflicting evidence was a matter for the trial court, which

was in the best position to evaluate the evidence and assess the credibility of witnesses.

Greene v. Greene, 2d Dist. Montgomery No. 12051, 1990 WL 107857, * 3 (July 23, 1990).

Further, a trial court was not required to explain why it weighed some factors or testimony

more heavily than others, and an appellate court should not second-guess a trial court's

factual determination unless there has been an abuse of discretion. Aldo v. Angle, 2d

Dist. Clark No. 09-CA-103, 2010-Ohio-2008, ¶ 33, citing Rock v. Cabral, (1993), 67 Ohio

St.3d 108, 112, 616 N.E.2d 218 (1993).

        {¶ 14} We cannot say that the trial court abused its discretion in determining that

Sabry’s income was greater than his testimony indicated. First, as specifically noted by

the court, Sabry testified that he was already paying support to Hagar in an amount larger

than that ordered by the court. Further, there was no support for his claim that he was

incurring credit card debt in order to make such payments. Also, Sabry testified that he

had recently taken a trip to Egypt, and that he agreed to pay for his son’s college

expenses.     Finally, Sabry was awarded all rights to his interest in the business he

partially owned.

        {¶ 15} Our review of the record demonstrates that there was competent, credible




2   Neither party produced documentation regarding Sabry’s income.
                                                                                         -7-

evidence supporting the trial court's decision regarding spousal support. Accordingly,

the first assignment of error is overruled.



                        III. Child Support Improperly Calculated

       {¶ 16} Sabry’s second assignment of error is as follows:

       THE TRIAL COURT ABUSED ITS DISCRETION AND ARBITRARILY

       CALCULATED          A     CHILD        SUPPORT       OBLIGATION         FOR

       APPELLANT/HUSBAND.

       {¶ 17} Sabry contends that the trial court erred in calculating child support. In

support, Sabry argues that the trial court failed to properly shift the amount of the annual

spousal support award from his income to Hagar’s income.

       {¶ 18} The Ohio Revised Code contains a basic child support schedule as well as

a child support computation worksheet to be used when calculating the amount of child

support to be paid pursuant to a child support order. R.C. 3119.021 and R.C. 3119.022.

The basic child support schedule and computation worksheet apply when the parents'

combined gross income is between $6,600 and $150,000 per year. The amounts set

forth in the guidelines and the worksheet are “rebuttably presumed to be the correct

amount of child support, although the court may deviate from that amount.” Gentile v.

Gentile, 8th Dist. Cuyahoga No. 97971, 2013-Ohio-1338, ¶ 49, citing R.C. 3119.03.

       {¶ 19} “The starting point [for calculating child support] is parental income: either

gross income (for those employed to full capacity) or gross income plus potential income

(for those not employed to full capacity).” Morrow v. Becker, 138 Ohio St.3d 11, 2013-

Ohio-4542, 3 N.E.3d 144, ¶ 11, citing R.C. 3119.01(C)(5). “Gross income” is defined as
                                                                                          -8-

“the total of all earned and unearned income from all sources during a calendar year,”

including “spousal support actually received.”        R.C. 3119.01(C)(7).       By including

spousal support payments, “the General Assembly has codified the common sense notion

that in determining the relative income of the parents, spousal support paid from one

parent to the other should be included in the obligee's income, and excluded from the

obligor's income.” Posadny v. Posadny, 2d Dist. Montgomery No. 18906, 2002 WL

253645, * 5. Thus, the failure to include spousal support payments on the worksheet

constitutes an error of law. Id. Accord Wolf-Sabatino v. Sabatino, 10th Dist. Franklin

No. 12AP-1042, 2014-Ohio-1252, ¶ 26.

       {¶ 20} A review of the record demonstrates that the trial court failed to account for

the spousal support award on the child support worksheet. Thus, we conclude that the

trial court erred, as a matter of law, in calculating child support. Accordingly, the second

assignment of error is sustained.



                                      IV. Conclusion

       {¶ 21} The first assignment of error is overruled and the second assignment of

error is sustained. The judgment of the trial court is affirmed regarding spousal support

and is reversed regarding child support; the matter is remanded to the trial court for further

proceedings regarding the child support calculation.


                                      .............


WELBAUM, P.J. and FROELICH, J., concur.
                       -9-




Copies sent to:

Abir H. Hagar
David P. Mesaros
Adam R. Mesaros
Hon. Denise L. Cross